Dissenting Opinion by
President Judge Crumlish, Jr:
I respectfully dissent from the majority’s sweeping conclusion that participation in interscholastic sports is not an important public benefit and that the District’s preclusion of Calandras participation will not pressure him to violate the tenets of his faith. The majority unjustifiably downplays the vital role which athletics plays in a student’s overall character development and career preparation. Calandra may be a talented athlete with prospects for a college scholarship or professional career. In these circumstances, the coercive effect of the District’s policy cannot be ignored. Moreover, the record does not clearly reveal the governmental interest furthered by the District’s requirement of tetanus immunization. If the District’s sole basis for requiring innoculation is to protect the innoculated student, I would not consider this a sufficiently compelling basis to force Calandra to choose between participation in interscholastic sports and the right to practice his religion. Since doubt exists as to the degree of coerciveness and the nature of the government interest sought to be vindicated, I would reverse and remand to the common pleas court for resolution of these important factual issues.
Judge Colins joins in this dissent.